DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/441865 filed 09/22/2021.
Claims 1-11 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over BUSH (WO2011066059A1). 
BUSH teaches methods for controlling sulfur trioxide levels in internal combustion engines.
The internal combustion engines include marine diesel engines.
Regarding claims 1, 8 and 10, BUSH teaches in paragraph 12 supplying to the engine a fuel composition comprising a marine fuel (fuel oil base oil) and a metal-containing detergent.  
The fuel composition has a sulfur content of at least 0.5 percent by weight.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
BUSH teaches in paragraph 67 that the metal-containing detergents include salicylate detergents.  
The salicylate detergents are taught in paragraph 67 to be formed by reacting an acidic material with a mixture comprising salicylic acid, solvent, a promoter and optionally, a stoichiometric excess of metal base.
The salicylic acid is taught in paragraph 68 to include aliphatic hydrocarbon-substituted salicylic acids with each hydrocarbon substituent containing an average of at least 8 carbon atoms.
The metal base is taught in paragraph 73 and 80 to include calcium.   
BUSH does not explicitly teach a calcium salicylate of more than 100.
However, BUSH teaches in an embodiment, the metal base detergent is taught to comprise a total base number (TBN) more than 300.  
It would be obvious to one of ordinary skill in the art to use a calcium salicylate of more than 300 with a reasonable expectation of success.
Regarding claim 2, the amount of the detergent is taught in paragraph 84 to be from 100 ppm or from 0.01% in the fuel composition.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 4, the fuel composition has a sulfur content of at least 0.5 percent by weight.  The amount of the detergent is taught in paragraph 84 to be from 100 ppm or from 0.01% in the fuel composition.   
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 5, BUSH teaches in paragraph 44 that the fuel has a kinematic viscosity at 40 degrees C of no more than 15 centistoke.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 7, 9 and 11, BUSH teaches in paragraph 12 supplying to the engine a fuel composition comprising a marine fuel (fuel oil base oil) and a metal-containing detergent.  
A marine fuel would be present in a ship.

Claim Rejections - 35 USC § 103
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over BUSH (WO WO2011066059A1) as applied to claims 1-2, 4-5, and 7-11 above, and further in view of KERBY (EP 3421576).
The above discussion of BUSH is incorporated herein by reference.  
BUSH does not explicitly teach the formula of the salicylate detergent that may be used.
However, KERBY teaches a refinery antifoulant process where a combination of additives is added to crude oil.
KERBY teaches that one of the additives may be an overbased metal detergent that include hydrocarbyl-substituted salicylates.  
A preferred structure is shown: 

    PNG
    media_image1.png
    307
    370
    media_image1.png
    Greyscale

The COO- group is taught to be preferably ortho position to the hydroxyl group.
The R group can be in the ortho, meta, or para position.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
It would be obvious to one of ordinary skill in the art to use the hydrocarbyl-substituted salicylates that KERBY teaches as the salicylate detergents in BUSH.  
The motivation to do so can be found in paragraph 8 of KERBY.
KERBY teaches that the additives improve fouling.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over BUSH (WO WO2011066059A1) as applied to claims 1-2, 4-5, and 7-11 above, and further in view of ARROWSMITH et al. (U.S. 7906469).
The above discussion of BUSH is incorporated herein by reference.  
BUSH does not explicitly teach sorbitan esters.  
However, BUSH teaches that other additives may be added including flow improvers.
ARROWSMITH et al. teach lubricating compositions that comprise salicylate detergents.
ARROWSMITH et al. teach in column 1 that salicylate detergents are known to provide detergency that is superior to that of phenate and sulfonate-based detergents.  
ARROWSMITH et al. teach in that ashless friction modifiers includes esters of sorbitol.  
It would be obvious to one of ordinary skill in the art to add other additives such as ashless friction modifiers like esters of sorbitol to the composition that BUSH teaches with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ENGELEN (GB1523597) teaches stable residual fuel oils that include an additive that includes a calcium salt of alkyl salicylic acid.
USHIODA (USPGPUB 2015/0087567) teaches fuel economy engine oil composition.
USHIODA teach detergents that include the formula of overbased metal hydrocarbyl-substituted hydroxybenzoate:			

    PNG
    media_image2.png
    204
    227
    media_image2.png
    Greyscale

wherein the COOM group and the Ra group may both be in the ortho, meta, or the para position with respective to the OH group.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771   




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771